Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 15 April 2021.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  21-22, 26-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shin (US PG PUB No. 2015/0199137) in view of Tsai (US PG PUB No. 2015/0234601)
As per claim 21, a method for command queuing, comprising:
identifying, by the host device, a status of one or more tasks via status registers at a memory device (see Shin FIG 8: S240 and [0099]);
determining, at the host device, that one or more of the tasks is ready to execute (see Shin FIG 8: S250 and [0100]); and
transmitting, from the host to the memory device, a command to execute the one or more tasks based at least in part on a value of the queue busy bit indicating that the memory device is ready to receive the command and a determination that the one or more tasks are ready to execute (see Shin FIG 4: S150 and [0071]), wherein the command includes a command descriptor block that configures the memory device to place the command described by the command descriptor block in the command  Shin [0133]).
However, does not expressly disclose but in the same field of endeavor discloses 
sending, by a host device to a memory device, a request to add a command to a command queue of the memory device (see Tsai FIG 2: 240-p and [0026]: “If the command queue in the memory system 204 is ready to receive commands to add to the command queue, the memory system 204 can send command response 242-0 with the queue busy bit set to Zero (0) to the host 202")  
receiving, by the host device from the memory device, a response to the request to add the command to the command queue, wherein the response includes a queue busy bit that indicates whether the memory device is ready to receive, from the host device, commands in the command queue (see Tsai [0026]: “If the command queue in the memory system 204 is ready to receive commands to add to the command queue, the memory system 204 can send command response 242-0 with the queue busy bit set to Zero (0) to the host 202")  
It would have been obvious before the effective filing date of the invention to modify Shin to implement a queue busy bit operation as taught by Tsai.
The suggestion/motivation for doing so would have been for the benefit of improving command queuing operation (see Tsai [0012])
Therefore it would have been obvious before the effective filing date of the invention to modify Shin as taught by Tsai for the benefit of improving queuing operation to arrive at the invention as specified in the claims. 
As per claim 22, the method of claim 21, 
wherein the command descriptor block includes priority information for the command (see Shin FIG 5A: CMD 44, [023] Priority: “0”).
As per claim 26, the method of claim 21, 
wherein the command descriptor block for the command includes a command operation code, priority information, a task tag, a command argument, a starting address, and a block count (see Shin FIG 5A: CMD 44 Argument)
As per claim 27, the method of claim 21, 
wherein the method includes command queuing using an embedded MultiMediaCard (e. MMC) protocol (see Shin [0004]).
As per claim 28, the method of claim 21, 
wherein the method includes transmitting a ready to transfer command to the memory system from the host (see Shin FIG 8: S225).
As per claim 29, a memory system, comprising: a host; and a memory device coupled to the host, wherein the host is configured to:
identify a status of one or more tasks via status registers at the memory device (see Shin FIG 8: S240 and [0099]);
determining that one or more of the tasks is ready to execute (see Shin FIG 8: S250 and [0100]); and
instruct the memory device to place the command that includes a command descriptor block in the command queue when a value of the queue busy bit indicates the memory device is ready to receive the command (see Shin [0103]), wherein the command is added to the command queue of the memory system while a different command that was previously sent by the host and added to the command queue is concurrently being executed in the memory system on a data bus (see Shin FIG 8: S250 and [0103]).
However, does not expressly disclose but in the same field of endeavor discloses 
send a request to the memory device to add a command to a command queue of the memory device(see Tsai FIG 2: 240-p and [0026]: “If the command queue in the 
receive, from the memory device, a response to the request to add the command to the command queue, wherein the response includes a queue busy bit that indicates whether the memory device is ready to receive, from the host, commands in the command queue (see Tsai [0026]: “If the command queue in the memory system 204 is ready to receive commands to add to the command queue, the memory system 204 can send command response 242-0 with the queue busy bit set to Zero (0) to the host 202")  
It would have been before the effective filing date of the invention to obvious to modify Shin to implement a queue busy bit operation as taught by Tsai.
The suggestion/motivation for doing so would have been for the benefit of improving command queuing operation (see Tsai [0012])
Therefore It would have been before the effective filing date of the invention to obvious to modify Shin as taught by Tsai for the benefit of improving queuing operation to arrive at the invention as specified in the claims. 
As per claim 30, Shin discloses the memory system of claim 29, 
wherein the host is configured to transmit a receive data command to the memory device to instruct the memory device to execute the command, instruct the memory system to transition from a Transfer state to a Receiving Data state, and transfer data to the memory system ( Tsai [0033])
As per claim 31, the memory system of claim 30, 
wherein an error correction code (ECC) operation can be performed of the data transferred to the memory system (see Shin [0084])
As per claim 32, the memory system of claim 29, 
wherein the host is configured to transmit a send data command to the memory device to instruct the memory device to execute the command, instruct the memory system to transition from the Transfer state to the Sending Data state, and receive data from the memory device (Tsai [0033]).
As per claim 33, the memory system of claim 29, 
wherein the host is configured to send a task management function request command to the memory system and receive a status of each of a number of commands in the command queue from the memory system (see Shin [0103]).
 As per claim 34, Shin discloses the memory system of claim 29, 
wherein the host is configured to transmit a task management function request command to the memory system and instruct the memory system to abort each of a number of commands in the command queue (see Tsai [0027])
As per claim 35, a method for command queuing, comprising:
identifying, by a host device, a status of one or more tasks via status registers at a memory system (see Shin FIG 3: 313A);
determining, at the host device, that one or more of the tasks is ready to execute (see e.g., Shin FIG 8: S240);
sending, from the host device to the memory system, the first command to execute the one or more tasks when the first queue busy bit indicates that the memory system is ready to receive the first command, wherein the first command includes a first command descriptor block (see e.g., Shin FIG 8: S250);
instructing, by the host device, the memory system to place the first command in a command queue of the memory system (see Shin FIG 8: S260);
transmitting, from the host device to the memory system, a ready to transfer command to instruct the memory system to execute the first command (see Shin [0100]);
transmitting, from the host device to the memory device, the second command when the second queue busy bit indicates that the memory system is ready to receive the second command, wherein the second command includes a second command descriptor block (see Shin FIG 8: S290); and
placing, by the memory system, in response to the host device sending the second command descriptor block to the memory system, the second command in the command queue of the memory system while concurrently executing the first command on a data bus (see Shin [0130]).
 However, Shin does not expressly disclose but in the same field of endeavor Tsai discloses 
sending, by a host device to a memory system, a request to add a first command to a command queue of the memory system (see Tsai FIG 2: 240-p and [0026]: “If the command queue in the memory system 204 is ready to receive commands to add to the command queue, the memory system 204 can send command response 242-0 with the queue busy bit set to Zero (0) to the host 202")  
receiving, by the host device from the memory system, a response to the request to add the first command to the command queue, wherein the response includes a first queue busy bit that indicates whether the memory system is ready to receive, from the host device, commands in the command queue (see Tsai [0026]: “If the command queue in the memory system 204 is ready to receive commands to add to the command queue, the memory system 204 can send command response 242-0 with the queue busy bit set to Zero (0) to the host 202")  
sending, by the host device to the memory system, a request to add a second command to the command queue of the memory system (see Tsai FIG 2: 240-p and [0026]: “If the command queue in the memory system 204 is ready to receive 
receiving, by the host device from the memory system, a response to the request to add the second command to the command queue, wherein the response includes a second queue busy bit that indicates whether the memory system is ready to receive, from the host device, commands in the command queue (see Tsai [0026]: “If the command queue in the memory system 204 is ready to receive commands to add to the command queue, the memory system 204 can send command response 242-0 with the queue busy bit set to Zero (0) to the host 202")  
It would have been before the effective filing date of the invention to obvious to modify Shin to implement a queue busy bit operation as taught by Tsai.
The suggestion/motivation for doing so would have been for the benefit of improving command queuing operation (see Tsai [0012])
Therefore It would have been before the effective filing date of the invention to obvious to modify Shin as taught by Tsai for the benefit of improving queuing operation to arrive at the invention as specified in the claims. 
As per claim 36, the method of claim 35, 
further including placing, by the host device, the second command in the command queue to interrupt the execution of the first command and execute the second command, wherein the second command includes a parameter that indicates the second command is placed in the command queue with highest priority for execution (see e.g., FIG 5A: CMD 44, Argument, [23]).
As per claim 37, the method of claim 35, 
wherein the method includes sending, by the host device to the memory system, a ready to transfer command to execute the second command (see FIG 8: S260 and [0100]).
As per claim 38, the method of claim 37, 
wherein the method includes receiving, at the host device from the memory system, a data transfer request in response to sending, by the host to the memory system, the ready to transfer command, wherein the data transfer request includes a data packet with information allowing for command execution on the host device and the memory system (see e.g., FIG8: S295 and [0103])
As per claim 39, the method of claim 35, 
wherein the method includes sending, by the host device to the memory system, the second command while the first command is being executed via data transfers on a data bus (see [0130]).
As per claim 40, Shin discloses the method of claim 35,
the method includes resuming execution of the first command after execution of the second command has commenced (see Tsai [0045]).
Claim  23-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shin (US PG PUB No. 2015/0199137) in view of Tsai (US PG PUB No. 2015/0234601) as applied to claim 22 above and further in view of Hillier (US PG PUB No. 2006/0090044)
As per claim 23, the method of claim 22, 
However, Shin does not expressly disclose but in the same field of endeavor Brewer discloses 
wherein the priority information includes a parameter that indicates the command is placed in the command queue with highest priority for execution (see Hillier FIG 1: 120 and [0023]: “read operations may have priority over write operations.”).
 It would have been obvious before the effective filing date of the invention to modify Shin to implement multiple queues of varying priority as taught by Hillier. 
The suggestion/motivation for doing so would have been for the benefit of managing commands according to priority and order of operation (See Hillier [0023]).

As per claim 24, the method of claim 22, 
wherein the priority information includes a parameter that indicates the command is placed in the command queue with chronological priority for execution (see Hillier FIG 1: 135 and [0024]).
 It would have been obvious before the effective filing date of the invention to modify Shin to implement multiple queues of varying priority as taught by Hillier. 
The suggestion/motivation for doing so would have been for the benefit of managing commands according to priority and order of operation (See Hillier [0023]).
Therefore it would have been obvious before the effective filing date of the invention to modify Shin to implement multiple queues for the benefit of managing command according to priority as taught by Hillier. 
As per claim 25, the method of claim 22, 
wherein the priority information includes a parameter that indicates the command is placed in the command queue without priority for execution (see Hillier FIG 1: 160 and [0023]: “read operations may have priority over write operations.”).
 It would have been obvious before the effective filing date of the invention to modify Shin to implement multiple queues of varying priority as taught by Hillier. 
The suggestion/motivation for doing so would have been for the benefit of managing commands according to priority and order of operation (See Hillier [0023]).
Therefore it would have been obvious before the effective filing date of the invention to modify Shin to implement multiple queues for the benefit of managing command according to priority as taught by Hillier.
RESPONSE TO ARGUMENTS
The Double Patenting Rejection is withdrawn. 
1st ARGUMENT: 
Shin states, “[t]he task manager 315 updates the status register 313A with ‘ready’ information after completing an internal operation necessary for execution of the tasks stored in the command storage unit 311A.” (Paragraph 0054). Shin appears to teach a task manager that updates a status register with information that indicates whether a task stored in a command storage unit is ready for execution. However, Shin does not teach that, in response to receiving a request from a host to add a command to a command queue of a memory device, the memory device sends a response to the host, wherein the response includes a queue busy bit that indicates whether the queue is ready to receive a command, as recited in claims 21, 29, and 35, as amended.
As such, Applicant respectfully submits that Shin does not teach each and every element of claims 21, 29, and 35, as amended. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 102 rejection of claims 21, 29,and 35, as amended, as well as those claims that depend therefrom.

        The Office notes Tsai is further relied upon to teach the argued subject matter.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137